Citation Nr: 1119059	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-13 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher rating for service-connected anxiety disorder/stuttering, currently rated 50 percent disabling.

2.  Entitlement to a higher rating for service-connected lumbar spondylosis and degenerative disc disease (DDD), currently rated 10 percent disabling.

3.  Entitlement to a compensable rating for service-connected hypertension.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1982 to January 2006.

This matter came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing VA examinations and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Although the Veteran had not submitted a request for any type of hearing, on a form received in May 2007, the Veteran checked the appropriate line to indicate that he no longer wanted a hearing and to send his case to the Board for a decision.

By rating decision in January 2011, the RO increased the rating for anxiety disorder/stuttering from 30 percent to 50 percent, effective from October 14, 2010.  Accordingly, the Board's decision will consider whether a rating in excess of 30 percent is warranted prior to October 14, 2010, and whether a rating in excess of 50 percent is warranted from October 14, 2010. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 14, 2010, the Veteran's service-connected anxiety disorder/stuttering was not manifested by flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; and disturbances of motivation and mood.

2.  From October 14, 2010, the Veteran's service-connected anxiety disorder/stuttering was manifested by panic attacks, impairment of short term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work relationships.  

3.  The Veteran's service-connected lumbar spondylosis and DDD is manifested by forward flexion greater than 60 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees, and is not manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months. 

4.  The Veteran's service-connected hypertension requires continuous medication for control and the Veteran has a history of diastolic pressure predominantly 100 or more.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected anxiety disorder/stuttering, prior to October 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9413 (2010). 

2.  The criteria for entitlement to a disability evaluation in excess of 50 percent, for the Veteran's service-connected anxiety disorder/stuttering, from October 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9413 (2010).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected lumbar spondylosis and DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5242 (2010).

4.  The criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.104 and Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The RO provided the appellant pre-adjudication notice by a letter dated in February 2006.  The RO provided the appellant with additional notice addressing the Veteran's initial increased rating claims and TDIU in September 2010, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the September 2010 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a January 2011 supplemental statement of the case, following the provision of notice in September 2010.  

Since the issues in this case (entitlement to assignment of a higher initial rating) are downstream issues from that of service connection (for which a VCAA letter was duly sent in February 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  Nevertheless, as discussed above, the September 2010 notice addressed the Veteran's initial rating claims.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service treatment records and afforded the Veteran VA examinations in March 2006 and October 2010.  On a form received in February 2011, the Veteran signed a statement notifying the Board that he did not have any additional evidence to submit and to expedite his claim.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Increased Ratings

The present appeal involves the Veteran's claims that the severity of his service-connected anxiety disorder/stuttering, hypertension, and lumbar spondylosis and DDD warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.   

I.  Anxiety Disorder/Stuttering

The Veteran's service-connected anxiety disorder/stuttering has been rated by the RO under the provisions of Diagnostic Code 9413.  A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); and a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further appears to have acknowledged that without those examples, differentiating between evaluations would be extremely ambiguous.  Id. at 442.

When the Veteran was afforded a VA examination in March 2006, it was noted that he had trouble with concentration, insomnia and muscle tension due to anxiety.  The effect the symptoms had upon total daily functioning was moderate.  

Upon mental examination, the VA examiner reported that orientation was within normal limits, and that appearance and hygiene were appropriate.  Behavior was also deemed appropriate.  Affect and mood were considered normal.  The VA examiner observed that the Veteran's communication was within normal limits and that there was abnormal speech that occurred intermittently-stuttering, repeating "um um um", and long pauses.  The VA examiner further observed that the Veteran's concentration was within normal limits and that the Veteran was able to focus throughout his interview.  The VA examiner found that panic attacks were absent and that there was no suspiciousness and delusion history present.  At the time of the examination, no hallucination was observed.  The VA examiner found that obsessional rituals, suicidal ideation, and homicidal ideation were absent.  She also found that thought process was appropriate, judgment was not impaired, abstract thinking was normal and that memory was within normal limits.  The VA examiner diagnosed generalized anxiety disorder stuttering.  She noted that the Veteran's anxiety is secondary to his severe stuttering and that it was less severe now than when he was working.  The Veteran's GAF score was 70, which is indicative of moderate symptoms, which are indicative of mild symptoms that are reflected in a 30 percent rating.  
 
The VA examiner remarked that the Veteran occasionally had some interference in performing activities of daily living because of anxiety.  She added that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because of anxiety at work and how others perceived him.  The VA examiner stated that the Veteran stopped trying to advance in his career due to the anxiety.  It was observed that the Veteran had no difficulty understanding commands and appeared to pose no threat of persistent danger or injury to self or others.

The Veteran was afforded another VA examination on October 14, 2010.  Upon physical examination, it was noted that the Veteran was clean, neatly groomed and casually dressed.  Speech was noted as spontaneous and clear with some stuttering noted.  The Veteran was cooperative toward the VA examiner.  His affect was seen as constricted.  Mood was seen as anxious, hopeless and depressed.  It was found that the Veteran was oriented to person, place and time.  As for thought process, the VA examiner noted that the Veteran was able to stay on task, but reported some difficulty staying on topic.  As for thought content, the VA examiner noted that the Veteran had a preoccupation with one or two topics.  It was reported that the Veteran did not have delusions.  Regarding judgment, it was observed that the Veteran understood outcome of behavior.  His intelligence was noted as average.  As far as insight, it was noted that the Veteran understood that he had a problem.  The Veteran reported sleep impairment.  When asked if the Veteran had any type of hallucinations or inappropriate behavior, there was not any to report.

The VA examiner reported that the Veteran did have obsessive/ritualistic behavior noting that he obsesses about his children and their safety, and having enough money.  He denied ritualistic behaviors.  The Veteran reported panic attacks, but denied homicidal and suicidal thoughts.  Impulse control was deemed fair.  There were episodes of violence in that there were verbal confrontations with neighbors and hunters on property next to his.  He also admitted to some road rage.  It was observed that the Veteran was able to maintain minimal personal hygiene and there were no problems with activities of daily living.  The Veteran's remote memory was mildly impaired.  His recent and immediate memory were moderately impaired.  The Veteran told the VA examiner that he would forget the names of those he just meets.  He explained that he became "side tracked" by thoughts about his children when others are speaking to him and that he does not pay as close attention.  The VA examiner diagnosed generalized anxiety disorder with stuttering. 

The VA examiner found that the Veteran was not totally isolative, but was limited and avoidant.  It was additionally found that the Veteran was able to relate interpersonally in a reasonable manner and was socially capable.  The VA examiner found that the Veteran was more limited due to anxiety and stuttering. He also found that while vocationally, the Veteran has applicable job skills, his difficulties could lead to workplace problems in the communication area.  There was no total occupation and social due to mental disorder signs and symptoms result inefficiencies in judgment, thinking, family relations, work mood or school.  The VA examiner noted that there was reduced reliability and productivity due to mental disorder symptoms and noted that the Veteran is very anxious and depressed, especially about his divorce and not being able to see his children on a regular basis.  He also worried about having no control over their stepfather's dog.  The Veteran's GAF score was 60, which is indicative of moderate symptoms that are reflected in a 50 percent rating. 

As noted in the introduction, the RO has assigned a rating of 30 percent for the period prior to October 14, 2020.  After reviewing the evidence, the Board is unable to conclude that the criteria for the next higher rating of 50 percent were met prior to this date.  The Board acknowledges that there was difficulty in establishing and maintaining effective work and social relationships.  However, a March 2006 VA examination shows that the Veteran's affect and mood were considered normal, that the Veteran had no difficulty understanding commands, that his judgment was not impaired, and that abstract thinking was normal.  Additionally, there were no panic attacks.  The report also shows that his communication was within normal limits.  While the aforementioned report noted stuttering, repetition of the word "um" and long pauses, there was no evidence of circumstantial, circumlocutory, or stereotyped speech.  

Overall, however, the symptoms the Veteran has exhibited from October 14, 2010 more closely approximate the criteria for a 50 percent rating.  An October 2010 VA examination report revealed that his memory was moderately impaired as the Veteran would forget the names of those he would just meet.  The Veteran reported panic attacks.  There was also evidence of disturbances of motivation and mood as the October 2010 VA examination revealed that the Veteran was anxious and depressed.  
  
However, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 50 percent is warranted from October 14, 2010.    It was noted in the October 2010 VA examination report that the Veteran obsessed about his children and their safety.  While the obsession would make him forget the names of those he just meets, it does not appear to the Board that the obsession interfered with routine activities.  Also, the Veteran denied ritualistic behaviors.  

There was no evidence that his speech intermittently illogical, obscure, or irrelevant.  While the Veteran did report panic attacks when he underwent a VA examination in October 2010, there was no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Although at the October 2010 VA examination the Veteran reported verbal confrontations with others, the VA examiner found that impulse control was fair.  At the time of the examination, he was oriented to person, place and time, and appeared clean, neatly groomed and casually dressed.   

The VA examiner in October 2010 stated that while the Veteran had applicable job skills, his anxiety and stuttering could lead to workplace problems in the communication area.  Nevertheless, the VA examiner found the Veteran was able to relate impersonally in a reasonable manner and was socially capable.  The overall evidence does not suggest an inability to establish and maintain effective relationships.  In sum, the criteria for the next higher rating of 70 percent are not more nearly approximated. 

A maximum rating of 100 percent is also not warranted.  There was no evidence of gross impairment in thought processes or communication.  As for his thought process, he would stay on task, but found some difficulty staying on topic.  Also, there were no persistent delusions or hallucinations.  At the March 2006 VA examination, there was no hallucination observed.  Further, there was no grossly inappropriate behavior as the Veteran was cooperative at both examinations.  Also, the Veteran denied suicidal and homicidal ideation.  The Veteran exhibited good hygiene.  As noted above, there was no disorientation to time or place.  While he was unable to remember the names he would just meet, there was no evidence of memory loss for names of his close relative, or own occupation or own name.

Prior to October 14, 2010, a rating in excess of 30 percent is not warranted. From October 14, 2010, a rating in excess of 50 percent is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate  balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision as to this issue.

II.  Lumbar Spondylosis and DDD

The general rating formula provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation; incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation during the past 12 months.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under Diagnostic Code 5003 for degenerative arthritis, ratings are based on the limitation of motion of the affected joint or joints.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Diagnostic Code 5010 states that traumatic arthritis should be rated like degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

When the Veteran was afforded a VA examination in March 2006, he stated that he experienced stiffness every morning and after strenuous activity.  He additionally reported difficulty bending over and weakness every morning.  The Veteran described his pain as aching, sharp and cramping in nature.  On a scale of 1 to 10 (with 10 being the worst), the Veteran rated his pain a 9.  The Veteran's functional impairment was that he could not bend over for frequent periods.  His lower back fracture did not result in any time lost from work.  

Upon physical examination, it was noted that muscle spasm was absent and that there was no ankylosis of the spine.  Range of motion was as follows: flexion was to 90 degrees, extension was to 30 degrees, and bilateral lateral flexion and bilateral rotation were to 30 degrees.  The VA examiner commented that without resorting to mere speculation, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

On VA examination in October 2010, it was revealed that there was no history of urinary incontinence, urgency, retention requiring catheterization, and frequency.  There was also no nocturia, and fecal incontinence.

Examination of the muscles of the spine showed no spasm, atrophy, guarding, pain with motion, tenderness and weakness.  Range of motion showed that flexion was to 120 degrees, extension was to 30 degrees, and bilateral lateral flexion was to 25 degrees and bilateral lateral rotation to 30 degrees.  There was no objective evidence of pain following repetitive motion.  There was also no additional limitation after three repetitions of range of motion.  The VA examiner diagnosed early degenerative changes of the lumbar spine.  The VA examiner commented that the current severity of the Veteran's lumbosacral spine problem is minimal.  He noted that the Veteran is able to do heavy work as a rancher, and does not take any medication other than over-the-counter.  Per the Veteran's own history, he had not seen a physician for his spine since discharge, which was four years ago.

Based on the pertinent medical evidence of record, under the general rating formula for disease and injuries of the spine, Diagnostic Codes 5235-5243, a higher rating in excess of 10 percent is not warranted.  A 20 percent rating is not warranted since forward flexion is greater than 60 degrees and combined range of motion of the thoracolumbar spine was greater than 120 degrees.  A 30 percent rating is not for application since that pertains to the cervical spine.  A 40 percent rating is not warranted because there is no evidence forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Here, forward flexion was no less than 90 degrees.  Although the Veteran reported stiffness in March 2006, a 50 percent rating is not warranted because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is not for application because there is no evidence of unfavorable ankylosis of the entire spine.  

Further, the evidence does not show incapacitating episodes of intervertebral disc to warrant a higher rating under Diagnostic Code 5243 for rating intervertebral disc syndrome based on incapacitating episodes.  A March 2006 VA examination report shows that the Veteran denied incapacitation, and the VA examiner found that there are no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement. 

In addition, there is no evidence of record of any current neurologic abnormalities to warrant a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine.  The March 2006 VA examination report shows no history of urinary incontinence, urgency, retention requiring catherization and frequency.  There was also no nocturnal, fecal incontinence, continence and constipation.  

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra. However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 10 percent.  The VA examiner in March 2006 stated that without resorting to mere speculation, pain, fatigue, weakness, lack of endurance and incoordination did not cause additional functional loss after repetitive use or during flare-ups.  

Staged ratings are not of application since the Veteran's lumbar spondylosis and DDD are adequately contemplated by the 10 percent rating during the entire time period in question.  Should the severity of the lumbar spondylosis and DDD increase in the future, the Veteran may always file a claim for an increased rating.  

The preponderance of the evidence is against the claim for evaluation in excess of 10 percent for lumbar spondylosis and DDD.    


III.  Hypertension

Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.

NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.

38 C.F.R. § 4.104, Diagnostic Code 7101.

A March 2006 VA examination shows that the Veteran experienced shortness of breath, dizziness and headaches.  He was receiving treatment: Lisinopril for 8 years and hydrochlorothiazide (HCTZ) for 2 years.  Responses to both treatments were minimal and the Veteran's hypertension remained the same.  It was noted that there is no functional impairment resulting from hypertension and that hypertension did not result in any time lost from work.

When the Veteran was afforded another VA examination in October 2010, it was noted that the Veteran had persistent elevations of blood pressure and started on medications.  His current treatment was Diltiazem 240 mg taken twice daily.  Since his dosage had been increased, the Veteran was seeking a possible increase rating for his hypertension.  Three blood pressure readings were taken and the results were: 164/80, 168/82 and 168/80.  The diagnosis was essential hypertension.  It was noted that there were effects on usual activities in that there were mild limitations in heavy chores due to lightheadedness and headache associated with the activities.  It was noted that the Veteran was employed as a rancher fulltime and there was no time lost from work during the past year. 

The record shows that the Veteran has had hypertension and been on medication for this disorder for many years, beginning in service.  It appears that blood pressure testing over a several day period in February and March 1992 resulted in several diastolic readings over 100.  Moreover, a January 2000 clinical record documents that the Veteran had come in seeking a renewal of medication after allowing his medication to run out.  Readings at this timer were 169/95 and 160/98.  Although diastolic readings over the past several years have not shown diastolic readings of 100 or higher, the Board believes it reasonable to believe that this is because the Veteran is on continuous medication.  Based on a longitudinal review of the evidence, the Board finds that the Veteran has a history of diastolic readings of 100 or higher and is on continuous medication.  Accordingly, a 10 percent rating is warranted.  Moreover, such a 10 percent rating is warranted during the entire period contemplated by this appeal; that is, from February 1, 2006.  Fenderson. 

However, the preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted at any time during the appeal.  The next higher rating of  20 percent rating is not warranted since diastolic pressure is not shown to be predominantly 110 or more, nor is systolic pressure shown to be predominantly 200 or more. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spondylosis and DDD is not warranted.  Entitlement to a rating in excess of 30 for service-connected anxiety disorder/stuttering, prior to October 14, 2010, is not warranted.  Entitlement to a rating in excess of 50 percent for service-connected anxiety disorder/stuttering, from October 14, 2010, is not warranted.  To this extent, the appeal is denied.

Entitlement to assignment of a 10 percent rating (but no higher) for the Veteran's hypertension is warranted.  The appeal is granted to this extent, subject to laws and regulations applicable to payment of VA benefits. 



REMAND

As noted in the Board's September 2010 remand, the issue of entitlement to service connection for right hip disability had been raised by the record (specifically, in a statement received in March 2009), but was not been adjudicated by RO.  While the Board originally referred the claim, upon further reflection the Board believes the issue is inextricably intertwined with the TDIU issue.  As such, consideration of the TDIU issue must be deferred pending RO adjudication of the right hip disability issue.  Moreover, the grant of a 10 percent rating for hypertension as discussed above should be considered by the RO in adjudicating the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the right hip disability claim, the RO should send an appropriate letter to the Veteran to ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations.  This letter should advise the Veteran of the evidence necessary to substantiate his service connection claim for right hip disability, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran should also be advised to submit all pertinent evidence in his possession.  The notice should also include an explanation as to the information or evidence needed to establish an effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should adjudicate the right hip service connection claim.  The Veteran should be furnished notice of the decision and notice of appellate rights and procedures. 

3.  The RO should then review the expanded record, and readjudicate the TDIU issue.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


